—Appeal from judgment, Supreme Court, New York County (Richard Andrias, J.), rendered December 18, 1991, convicting defendant, upon a guilty plea, of attempted robbery in the second degree, and imposing a prison term of 2 Vi to 5 years, is unanimously held in abeyance, motion to relieve counsel of its assignment granted and new counsel assigned.
Upon review of this record, we find a possible conflict of interest in the Legal Aid Society’s representation of defendant on this appeal, warranting assignment of new appellate counsel. Defendant was initially represented by the Legal Aid Society (LAS) in Supreme Court. During the course of pretrial proceedings, LAS counsel was relieved first on the court’s motion, and then at defendant’s request, due to delay in *375bringing the matter to trial. Defendant was then represented at the plea and sentence proceedings by an 18-B attorney, only to have LAS resume representation on appeal and file an Anders/Saunders brief (Anders v California, 386 US 738; People v Saunders, 52 AD2d 833). Since a review of the record by the Appellate Division cannot substitute for the single-minded advocacy of appellate counsel (People v Casiano, 67 NY2d 906), we relieve counsel of its assignment and assign new counsel to brief any issue that counsel’s review of the record may disclose. Concur—Rosenberger, J. P., Ross, Asch and Rubin, JJ.